Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e)  as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 62/755,031, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 62/755,031 does not provide support for Figures 21-41, the invention as .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  

Therefore, the limitations “a protrusion,” as recited in claim 9 line 2 must be shown or the feature(s) canceled from the claim(s).  The claimed dispenser of Figures 21-30A is not shown to comprise a protrusion.  Member 138 is disclosed as a protrusion however, it is not of the claimed embodiment. No new matter should be entered. 

Therefore, the limitations “a body of the collapsed pouch,” as recited in claim 19 line 2 must be shown or the feature(s) canceled from the claim(s).  The dispenser of Figures 21-24 do show a body of pouches (Figure 25-30A).  No new matter should be entered. 

Therefore, the limitations “to pull the pouch off the head of the stethoscope,” as recited in claim 19 line 4-5 must be shown or the feature(s) canceled from the claim(s).  In the embodiment of Figures 21-30A the pouch is not shown to be pulled off the head of the stethoscope, the pouch is only shown to be removed from the container while inserting the stethoscope. 



Therefore, the limitations “first retainer,” as recited in claim 20 line 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Therefore, the limitations “the two elongated members are connected to one another,” as recited in claim 22 line 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Therefore, the limitations “second retainer,” as recited in claim 23 line 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Therefore, the limitations “elastic material,” as recited in claim 24 line 1-2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Allowable Subject Matter
Claim 18-29 are allowed.
Claims 19, 20 and 22-24 comprise drawing objections and would be allowable upon appropriate correction required above.  See drawings objection above. 

Response to Arguments



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH KUMAR/Primary Examiner, Art Unit 3651